Title: General Orders, 29 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Sunday October 29th 1780
                     Parole Armenia
                     Countersigns AvonArgos
                     Watchword Arms
                  
                  For the day TomorrowBrigadier General
                     GloverColonel BradleyLieutenant Colonel LittlefieldMajor TudorBrigade Major PettingalEnsign John Humphrey of the 6th Pennsylvania regiment is
                     appointed Adjutant to the same vice Lieutenant Herbert resigned from the first
                     instant.
                  The grand parade is altered to the field near the Artificers.
                  The Honorable the Congress have been pleased by their Act of the
                     23d Instant to promote Brigadier General Parsons to the rank of Major General
                     in the Continental Army.
               